Exhibit 10.2

AMENDMENT NO. 1 TO AGREEMENT AND PLAN OF MERGER

This Amendment No. 1 (this “Amendment”) to that certain Agreement and Plan of
Merger, dated as of April 7, 2011, by and among M/A-COM Technology Solutions
Inc., a Delaware corporation (“Parent”), Optomai, Inc., a Delaware corporation
(the “Company”), Optomai Merger Sub, Inc., a Delaware corporation and wholly
owned subsidiary of Parent, the Company Stockholders listed on Schedule 1-A
thereto (the “Principal Stockholders”), and Vivek Rajgarhia, as Stockholders’
Agent (“Stockholders’ Agent”) (the “Merger Agreement”) is entered into as of
May 2, 2013, by and among Parent, the Company, the Principal Stockholders and
Stockholders’ Agent (collectively, the “Parties”).

Recitals

A. The Parties desire to amend, in accordance with Section 11.8 of the Merger
Agreement, the Merger Agreement as set forth herein.

B. Capitalized terms used herein but not otherwise defined shall have the
meanings given to them in the Merger Agreement.

Agreement

In consideration of the premises, mutual promises, representations, warranties
and covenants set forth in this Amendment, the Parties, intending to be legally
bound, agree as follows:

1. RATIFICATION AND AFFIRMATION OF THE MERGER AGREEMENT. The Parties hereby
ratify and affirm the Merger Agreement and the respective rights and obligations
of the Parties as set forth in the Merger Agreement, all of which shall remain
in full force and effect except as otherwise expressly amended as set forth
herein.

2. AMENDMENTS.

(a) Amendments to Section 2.18(a) of the Merger Agreement.

(i) The reference to “March 29, 2013” in Section 2.18(a) of the Merger Agreement
is hereby deleted and the date “September 27, 2013” is inserted in lieu thereof.

(ii) The reference to “May 29, 2013” in Section 2.18(a) of the Merger Agreement
is hereby deleted and the date “November 27, 2013” is inserted in lieu thereof.

(iii) The phrase “Paragraphs (b) and (c) of Exhibit C” in the last sentence of
Section 2.18(a) of the Merger Agreement is hereby deleted and the phrase
“Paragraph (b) of Exhibit C” is inserted in lieu thereof.

(b) Amendment to Section 2.18(d) of the Merger Agreement. The Parties
acknowledge and agree that the Earnout Payment for the period ended March 30,
2012 as described in Paragraph (a) of Exhibit C to the Merger Agreement was not
earned and no amount in respect thereof is due and owing by Parent. Accordingly,
and as a result of the amendments set forth in Section 2(a) above, the reference
to “$16,000,000” in the fourth sentence of Section 2.18(d) of the Merger
Agreement is hereby deleted and “$3,750,000” is inserted in lieu thereof.



--------------------------------------------------------------------------------

(c) Amendments to Section 10.3(a) of the Merger Agreement.

(i) The reference to “May 29, 2013” in Section 10.3(a) of the Merger Agreement
is hereby deleted and the date “November 27, 2013” is inserted in lieu thereof.

(ii) The reference to “March 29, 2013” in Section 10.3(a) of the Merger
Agreement is hereby deleted and the date “September 27, 2013” is inserted in
lieu thereof.

(d) Amendments to Exhibit C to the Merger Agreement. Paragraphs (b) and (c) and
the first paragraph following Paragraph (c) of Exhibit C to the Merger Agreement
are hereby deleted in their entirety and the following is inserted in lieu
thereof:

“(b) If, for the 12-month period ending September 27, 2013, (i) Parent
recognizes Product Revenue that is greater than or equal to $8,500,000 and
(ii) the CM Percentage is greater than or equal to 69%, then Parent shall pay to
the Company Stockholders and the Qualifying Option Holders and allocate to the
Bonus Pool as an Earnout Payment an aggregate amount equal to $3,750,000.

The Parties acknowledge and agree that the Earnout Payment for the period ended
March 30, 2012 as described in Paragraph (a) above was not earned and no amount
in respect thereof is due and owing by Parent. Accordingly, in no event shall
the aggregate of all Earnout Payments calculated pursuant to this Exhibit C
exceed $3,750,000.”

(e) Amendment to Exhibit D to the Merger Agreement. The Parties agree that all
budget and support obligations set forth in Exhibit D of the Merger Agreement
have been satisfied through the date hereof, and that from and after the date
hereof the text of Exhibit D is hereby deleted in its entirety and the following
is inserted in lieu thereof: “The Optoelectronics Business Unit will have access
to and the support of Parent’s internal and external global sales force and
distribution channels on substantially the same basis as Parent’s other business
units.”

3. MISCELLANEOUS. The terms and provisions of Sections 11.1–11.3 and 11.5–11.11
of the Merger Agreement are incorporated herein by reference as if set forth
herein in their entirety and shall apply mutatis mutandis to this Amendment.
This Amendment, the Merger Agreement, and the documents referred to herein and
therein constitute the entire agreement among the Parties and supersede any
prior understandings, agreements, or representations by or among the Parties,
written or oral, to the extent that they relate in any way to the subject matter
of this Amendment. This Amendment shall not be assigned by operation of law or
otherwise and shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns. Nothing in this Amendment
shall create or be deemed to create any third party beneficiary rights in any
Person not party to this Amendment other than the Parent Indemnified Persons.

*    *    *    *    *

 

2



--------------------------------------------------------------------------------

The Parties have executed this Amendment as of the date first above written.

 

PARENT:     COMPANY: M/A-COM TECHNOLOGY SOLUTIONS INC.     OPTOMAI, INC.

By:

  /s/ Clay Simpson     By:   /s/ Clay Simpson

Name: Clay Simpson

    Name: Clay Simpson

Title: Vice President

    Title: Vice President

 

PRINCIPAL STOCKHOLDERS: /s/ Vikas Manan Name: Vikas Manan

/s/ Vivek Rajgarhia

Name: Vivek Rajgarhia

/s/ Stefano D’Agostino

Name: Stefano D’Agostino

STOCKHOLDERS’ AGENT: /s/ Vivek Rajgarhia Name: Vivek Rajgarhia